Citation Nr: 1418619	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a higher initial rating, greater than 20 percent for prostate cancer.
 

REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1967 to March 1971.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right ear hearing loss, erectile dysfunction, hypertension, and PTSD, and granted service connection for prostate cancer while assigning an initial rating of 20 percent.  The Veteran appealed the denials of service connection and the initial rating assigned for prostate cancer in this decision, and the matters are now before the Board.

In its June 2009 decision, the RO also denied service connection for diabetes mellitus and Meniere's disease, and though the Veteran filed a notice of disagreement with these denials, he subsequently withdrew his appeals.  Thus the Veteran did not perfect an appeal of either issue, and these matters are not before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.



FINDINGS OF FACT

1.  In a December 2013 statement the Veteran's accredited representative notified VA of the Veteran's intent to withdraw his appeals on the issues of entitlement to service connection for right ear hearing loss, erectile dysfunction, and hypertension.  There are no questions of fact or law remaining before the Board in these matters.

2.  The Veteran has PTSD, due to an unverified stressor event.

3.  An acquired psychiatric disorder, to include PTSD, is not etiologically related to service.

4.  Throughout the entire initial rating period, post-treatment prostate cancer has been productive of awakening to void up to five times nightly.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeals have been met regarding the issues of entitlement to service connection for right ear hearing loss, erectile dysfunction, and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

3.   Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 40 percent for post-treatment prostate cancer have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115, 4.445a, 4.115b, Diagnostic Code 7528 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  In a December 2013 statement, the Veteran's accredited representative notified VA of the Veteran's withdraw of his appeals on the issues of entitlement to service connection for right ear hearing loss, erectile dysfunction, and hypertension.

As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed.

Service Connection for PTSD

The Veteran contends that in-service stressor events caused the onset of PTSD.  These stressor events include coming under rocket attack while stationed at Vung Tau Army Air Field in Vietnam and an incident in which the Veteran was walking down a street in Saigon when "an AK47 round went whizzing past [his] head."  The Veteran has also endorsed a third event in which he was riding in a fuel truck as it crossed an active runway.  The Veteran has stated that as the vehicle approached the middle of the runway, he witnessed a C-7A aircraft "just a few feet off the ground heading right for the fuel truck."  Fortunately the aircraft did not strike the vehicle, however it is this incident which he has reported with the most detail and which a private examiner in May 2011 attributed to PTSD.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a Veteran engaged in combat and the Veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A Veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

As an initial matter, the Board finds that the Veteran has been diagnosed with PTSD, though the record presents conflicting evidence regarding the Veteran's current diagnosis.  On VA examination in January 2011, the Veteran reported several experiences which the examiner indicated did not qualify as traumatic stressors.  These incidents included those indicated above as well as being shot at while aboard an aircraft, experiencing engine difficulty while aboard an aircraft, and seeing a window shutter slowly open then close while walking between two compounds.  In all cases, the Veteran witnessed no injuries or deaths.  The VA examiner conducted an extensive assessment and concluded that the Veteran, who had no history of mental health treatment, did not have an acquired psychological disorder of any kind for which a diagnosis could be rendered.  The examiner reported that the Veteran had "strong memories of several potentially dangerous incidents that occurred during his military experience," but that none "involved actual or threatened death or serious injury, or a threat to physical integrity of himself or others."

The Veteran subsequently underwent a psychiatric evaluation by a private psychiatrist in May 2011.  The Veteran reported that psychological symptoms onset in 1969 when an aircraft attempted to land on the same runway that the Veteran was crossing in a vehicle.  The Veteran reportedly had "anticipation of rapid and sudden death," and has continued since that time to experience dysphoria, anxiety, exaggerated startle response, autonomic hyperactivity, painful recollections of the event and frequent nightmares.  The private psychiatrist concluded that the Veteran's only clinical mental health diagnosis was PTSD, and that PTSD was directly related to the described "near death experience."

While these opinions conflict, the Board finds they are essentially of equal probative value with regard to the presence of a current diagnosis of PTSD.  Thus, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran has a confirmed diagnosis of PTSD related to a claimed in-service stressor; satisfying the first two prongs of service connection for PTSD under 38 C.F.R. 3.304(f).

In order for service connection may be established, however, 38 C.F.R. §3.304(f) also mandates that there be "credible supporting evidence that the claimed in-service stressor occurred." 38 C.F.R. §3.304(f).  Because the Board finds that there is no such supporting evidence, service connection must be denied.

Here, the only claimed in-service stressor event which has been competently linked to PTSD is that of an aircraft attempting to land on the same runway that the Veteran was crossing in a vehicle.  This stressor was not during combat, is not related to fear of hostile military or terrorist activity or related to an inservice personal assault of prisoner-of war experience.  Accordingly, credible supporting evidence of the stressor is required.  Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources. Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In this case, however, the stressor remains unverified.  The Board carefully considered whether to remand the claim for outside verification of the Veteran's stressors.  The Veteran was given multiple opportunities to identify additional sources of information which may have served to corroborate the runway-crossing stressor event, but failed to do so.  Instead, he continued to submit essentially duplicative accounts of the event, without corroborating details.  In other words, the Veteran has failed to provide enough information about the stressors from which the RO could perform a meaningful search.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information which could possibly support a claim.  Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, VA is left without supporting evidence that the claimed in-service stressor occurred.

To the extent that the Veteran has also identified additional stressor events, including rocket attacks, being subject to weapons-fire in his direction, being aboard an aircraft with engine problems, and seeing a window shutter open and close, these events have been qualified by a competent professional as not traumatic events.  While the stressors of rocket attacks and being subject to weapons-fire would qualify as fear of hostile military or terrorist activity, the Board notes that this regulation applies when a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  In this case, the VA psychologists specifically indicated that the Veteran did not have PTSD stemming from these stressors.  Furthermore, the private psychologist did not base his diagnosis of PTSD on these stressors.  Accordingly, although he reported stressors related to fear of hostile military or terrorist activity, because these stressors are insufficient to support a diagnosis of PTSD, service connection on this basis is not warranted.  Furthermore, none of the foregoing events have been linked to an acquired psychiatric disorder by a competent source, and the Veteran is not competent to make such a complex medical assessment.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the foregoing, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with respect to establishing an in-service stressor event, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for Prostate Cancer

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14.

The Veteran's appeal for a higher initial rating for prostate cancer is an appeal from the initial assignment of a disability rating in June 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the June 2009 decision on appeal, the Veteran was awarded service connection for prostate cancer and granted an initial evaluation of 20 percent effective September 4, 2008.  The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC or Code) 7528, which provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure related to malignant neoplasms of the genitourinary system, a 100 percent rating is assigned with a mandatory VA examination at the expiration of six months.  Where there is no longer any local reoccurrence or metastasis, rating should be assigned based on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528. (2013).

The Veteran's primary contention is that urinary dysfunction - in the form of frequent voiding, and resulting from cancer treatment - is more than 20 percent disabling.  The Veteran has also endorsed erectile dysfunction, however the Veteran specifically withdrew his claim of entitlement for erectile dysfunction, and furthermore a 20 percent evaluation for deformity of the penis with loss of erectile power is the maximum assignable evaluation for this symptom.  38 C.F.R. § 4.115b, DC 7522 (2013).  The Board advises that special monthly compensation may be awarded for erectile dysfunction should the Veteran wish to pursue such compensation. 

Voiding dysfunction is rated based on the particular condition involved, to include urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2013).  A 20 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day.  Id.

Urinary frequency is rated based on voiding intervals and time of voiding.  A 20 percent evaluation is assignable for a daytime voiding interval between one and two hours, or; awakening to void three to four times nightly.  A 40 percent evaluation is assignable for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id. 

Urinary tract infections, representative of obstructed voiding, are rated based on the treatment the infection requires.  A 30 percent evaluation is assignable for a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.   Id. 

With regard to renal dysfunction, a 30 percent evaluation is assignable when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 provides.  A 60 percent evaluation is assignable for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101.  Id.

A private treatment record of February 2008 described that the Veteran had undergone radioactive seed implantation four and one half years prior for the treatment of prostate cancer.  The Veteran reported nocturia one to two times, but had no other complaints.  On VA examination in March 2009, the examiner stated that the Veteran's post-cancer treatment residuals were urinary urgency, frequent urination, and nocturia two to three times a night.  During the day, the Veteran urinated every one to two hours, and was without leakage, hesitancy or difficulty starting stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, or renal colic.  There was no history of urinary tract infections, obstructed voiding, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The VA examiner indicated that the general occupational effects were "significant," though the Veteran reported that he had lost no time from work over the prior 12 month-period.  Occupational effects included needing frequently to urinate and go to the bathroom.  There were, however, no effects on activities of daily living other than toileting.

Having reported to a VA examiner that he had only two to three episodes of nocturia per-night, the Veteran stated in April 2010 written testimony to VA that he went to the bathroom "five times a night, sometimes it is only four but usually it is five times a night."  In a December 2013 statement, the Veteran indicated that he must go to the bathroom 18 times a day, and three to five times a night.  He also endorsed leakage six times a day and an inability to "finish" when going to the bathroom.  The Veteran indicated that these problems had been present continuously since 2004.

After reviewing the entire claims file, the Board finds that the Veteran's prostate cancer residuals have been 40 percent disabling, but not more, throughout the period on appeal.  The Board finds that the Veteran's predominant symptoms have been urinary, and that urinary symptomatology has been productive of daytime voiding 18 times during the day, and awakening to void up to five times nightly.

The Veteran is competent to report symptoms such as leakage, frequency of urination, and nocturia as these are symptoms capable of lay observation.  Layno, 6 Vet. App. 465.  However, the Board has a duty to address the credibility and weight to given to evidence, even where such evidence is competent.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (holding that the Board has a duty to assess the credibility of the evidence of record.); Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) (lay testimony of post-service continuous symptoms of asthma) (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).

To the extent to which the Veteran reported leakage in December 2013 the Board notes that he had reported no such symptoms when endorsing other symptomatology in a written April 2010 statement, and had affirmatively denied leakage on VA examination in 2009.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Furthermore, even considering the leakage, the record fails to reflect that the leakage required use of absorbent material that needed to be changed 2 to 4 times a day.

The Veteran's endorsements of nocturia three to five times a night - made in both April 2010 and December 2013 - are not wholly inconsistent with his VA examination report of nocturia up to three times a night in 2009.  The Board finds that the evidence is in relative equipoise on the matter of frequency of night-time waking to urinate, and accordingly weights the balance in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence the Board is left with the balance of evidence showing that the Veteran must void five or more times per night, warranting a 40 percent evaluation.  38 C.F.R. § 4.115a.  A rating of higher than 40 percent is nonetheless not warranted in the absence constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling.  Id.  In this case none of the foregoing are present.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's prostate cancer has been 40 percent disabling, but not greater, throughout the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected post-treatment prostate cancer.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.
 
Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of genitourinary system dysfunction, to include frequent urination and night-time waking to urinate; thus, the demonstrated manifestations - namely frequent day-time need to urinate, and night-time waking to urinate - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his post-treatment prostate cancer, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2008, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's appeal regarding his initial evaluation for prostate cancer arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the Veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in March 2009 and January 2011, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

With regard to verification of the Veteran's claimed in-service stressor, VA notified the Veteran on multiple occasions, including in December 2008, of the need to supply credible supporting evidence that the claimed vehicle-related stressor occurred, or evidence which could be used to corroborate the event.  In response to these requests, the Veteran continued to submit essentially duplicative accounts from his own memory of the incident in question.  Because these accounts did not include sufficient detail, VA was unable to obtain confirmation from the Joint Services Records Research Center of the event's occurrence.

VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street, and it is the responsibility of Veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to attempting to verify the claimed in-service stressor.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for right ear hearing loss is dismissed.

Service connection for erectile dysfunction is dismissed.

Service connection for hypertension is dismissed.

Service connection for PTSD is denied.

An initial rating of 40 percent, and no higher, for prostate cancer is granted.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


